          Case 17-27277         Doc 30      Filed 12/20/18 Entered 12/20/18 12:16:01                    Desc Main
                                             Document     Page 1 of 11




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


    In re: SLAUGHTER, MICHAEL C.,                              §    Case No. 17-27277
           JR.                                                 §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 09/12/2017. The
    undersigned trustee was appointed on 09/12/2017.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $            4,600.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      1.05
                            Bank service fees                                          100.00
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $            4,498.95
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 17-27277            Doc 30       Filed 12/20/18 Entered 12/20/18 12:16:01                       Desc Main
                                                Document     Page 2 of 11



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 01/18/2018 and the deadline for filing
    governmental claims was 03/11/2018. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $1,150.00. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $1,150.00, for a
    total compensation of $1,150.002. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $3.29 for total expenses of
    $3.292.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 12/20/2018                                     By: /s/ Richard M. Fogel
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                    Case 17-27277                        Doc 30         Filed 12/20/18 Entered 12/20/18 12:16:01                                    Desc Main
                                                                         Document     Page 3 of 11
                                                                 Form 1
                                                                                                                                                                 Exhibit A
                                             Individual Estate Property Record and Report                                                                        Page: 1

                                                              Asset Cases
Case No.:    17-27277                                                                                Trustee Name:      (330720) Richard M. Fogel
Case Name:         SLAUGHTER, MICHAEL C.JR.                                                          Date Filed (f) or Converted (c): 09/12/2017 (f)
                                                                                                     § 341(a) Meeting Date:       10/17/2017
For Period Ending:          12/20/2018                                                               Claims Bar Date:      01/18/2018

                                        1                                    2                      3                      4                    5                    6

                           Asset Description                              Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)                Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                           Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                          Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                     and Other Costs)

    1       HOUSEHOLD GOODS AND                                              1,000.00                        0.00                                    0.00                         FA
            FURNISHING
            EXEMPT

    2       BANK ACCOUNTS                                                         10.92                      0.00                                    0.00                         FA
            Savings account: USAA- EXEMPT

    3       AUTOMOBILES AND OTHER                                          12,000.00                     5,815.00                               4,600.00                          FA
            VEHICLES
            2011 Jeep Grand Cherokee, 80000 miles- Trustee was
            authorized to sell right, title and interest in equity in
            vehicle to debtor on installment basis per o/c 11-28-17

    4       BANK ACCOUNTS                                                    (155.24)                        0.00                                    0.00                         FA
            Checking account: Navy Federal Credit Union-
            INCONSEQUENTIAL VALUE

    5       ELECTRONICS                                                          350.00                      0.00                                    0.00                         FA
            Television, lap top, smart phone- EXEMPT

    6       AUTOMOBILES AND OTHER                                          15,000.00                         0.00                                    0.00                         FA
            VEHICLES
            2016 Harley Softail Motorcycle- FULLY ENCUMBERED


    7       WEARING APPAREL                                                      500.00                      0.00                                    0.00                         FA
            EXEMPT

    8       CASH                                                                  20.00                      0.00                                    0.00                         FA
            EXEMPT

    9       BANK ACCOUNTS                                                    1,925.94                        0.00                                    0.00                         FA
            Checking account: USAA- EXEMPT

   10       FIREARMS                                                             200.00                      0.00                                    0.00                         FA
            3030 Marlin Rifle- EXEMPT

   11       BANK ACCOUNTS                                                          1.03                      0.00                                    0.00                         FA
            Savings account: Navy Federal Credit Union- EXEMPT

   12       RESIDENCE, BUILDING, LAND                                     190,568.00                         0.00                                    0.00                         FA
            4960 Hwy 140 W, Puryear, TN: Listed by mistake.
            Schedule amended 9-29-17.


   12       Assets Totals (Excluding unknown values)                     $221,420.65                    $5,815.00                              $4,600.00                     $0.00



 Major Activities Affecting Case Closing:

                                   3/31/18- Trustee was authorized to settle dispute with debtor regarding non-exempt property. Final
                                   installment payment is due September 2018.

 Initial Projected Date Of Final Report (TFR): 12/31/2018                                 Current Projected Date Of Final Report (TFR):             12/31/2018




UST Form 101-7-TFR (5/1/2011)
                    Case 17-27277                   Doc 30     Filed 12/20/18 Entered 12/20/18 12:16:01                                Desc Main
                                                                Document     Page 4 of 11
                                                              Form 2                                                                            Exhibit B
                                                                                                                                                Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              17-27277                                           Trustee Name:                     Richard M. Fogel (330720)
Case Name:             SLAUGHTER, MICHAEL C.JR.                           Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***7588                                         Account #:                        ******3800 Checking
For Period Ending: 12/20/2018                                             Blanket Bond (per case limit): $5,000,000.00
                                                                          Separate Bond (if applicable): N/A
    1          2                          3                                      4                               5                 6                     7

  Trans.    Check or         Paid To / Received From         Description of Transaction         Uniform       Deposit         Disbursement       Account Balance
   Date      Ref. #                                                                            Tran. Code       $                   $

 12/01/17     {3}        Michael Slaughter               Initial payment for equity in         1129-000           1,000.00                                   1,000.00
                                                         vehicle, per o/c 11-28-17

 12/29/17                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                 990.00
                                                         Fees

 01/02/18     {3}        Michael C Slaughter             Installment payment                   1129-000              360.00                                  1,350.00

 01/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                1,340.00
                                                         Fees

 02/02/18     {3}        Michael C Slaughter             Installment payment                   1129-000              360.00                                  1,700.00

 02/08/18     101        International Sureties, Ltd.    2018 bond premium #016073584          2300-000                                  1.05                1,698.95

 02/28/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                1,688.95
                                                         Fees

 03/02/18     {3}        Michael C Slaughter             Installment payment                   1129-000              360.00                                  2,048.95

 03/30/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                2,038.95
                                                         Fees

 04/02/18     {3}        Michael Slaughter               Installment payment                   1129-000              360.00                                  2,398.95

 04/30/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                2,388.95
                                                         Fees

 05/03/18     {3}        Michael Slaughter               Installment payment                   1129-000              360.00                                  2,748.95

 05/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                2,738.95
                                                         Fees

 06/29/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                2,728.95
                                                         Fees

 07/11/18     {3}        Michael Slaughter               Installment payment                   1129-000              360.00                                  3,088.95

 07/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                3,078.95
                                                         Fees

 08/03/18     {3}        Michael Slaughter               Installment payment                   1129-000              360.00                                  3,438.95

 08/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                3,428.95
                                                         Fees

 09/18/18     {3}        Michael Slaughter               Installment payment                   1129-000              360.00                                  3,788.95

 09/28/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                  5.00                3,783.95
                                                         Fees

 10/03/18     {3}        Michael Slaughter               Final payment                         1129-000              720.00                                  4,503.95

 10/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                  5.00                4,498.95
                                                         Fees

                                                                                         Page Subtotals:        $4,600.00           $101.05       true




{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                ! - transaction has not been cleared
                      Case 17-27277              Doc 30       Filed 12/20/18 Entered 12/20/18 12:16:01                                Desc Main
                                                               Document     Page 5 of 11
                                                           Form 2                                                                               Exhibit B
                                                                                                                                                Page: 2
                                           Cash Receipts And Disbursements Record
Case No.:                 17-27277                                     Trustee Name:                  Richard M. Fogel (330720)
Case Name:                SLAUGHTER, MICHAEL C.JR.                     Bank Name:                     Rabobank, N.A.
Taxpayer ID #:            **-***7588                                   Account #:                     ******3800 Checking
For Period Ending: 12/20/2018                                          Blanket Bond (per case limit): $5,000,000.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                     4                              5                     6                       7

  Trans.       Check or      Paid To / Received From        Description of Transaction    Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                   Tran. Code       $                       $

                                           COLUMN TOTALS                                                     4,600.00                  101.05                 $4,498.95
                                                 Less: Bank Transfers/CDs                                         0.00                   0.00
                                           Subtotal                                                          4,600.00                  101.05
        true
                                                 Less: Payments to Debtors                                                               0.00

                                           NET Receipts / Disbursements                                     $4,600.00                 $101.05


                                                                                                                                                  false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                              ! - transaction has not been cleared
                 Case 17-27277             Doc 30     Filed 12/20/18 Entered 12/20/18 12:16:01                         Desc Main
                                                       Document     Page 6 of 11
                                                     Form 2                                                                 Exhibit B
                                                                                                                            Page: 3
                                     Cash Receipts And Disbursements Record
Case No.:         17-27277                                 Trustee Name:                   Richard M. Fogel (330720)
Case Name:        SLAUGHTER, MICHAEL C.JR.                 Bank Name:                      Rabobank, N.A.
Taxpayer ID #:    **-***7588                               Account #:                      ******3800 Checking
For Period Ending: 12/20/2018                              Blanket Bond (per case limit): $5,000,000.00
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                      ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                 BALANCES
                               ******3800 Checking                             $4,600.00          $101.05                   $4,498.95

                                                                               $4,600.00                  $101.05            $4,498.95




UST Form 101-7-TFR (5/1/2011)
           Case 17-27277         Doc 30          Filed 12/20/18 Entered 12/20/18 12:16:01               Desc Main
                                                  Document     Page 7 of 11


                                                                                                                            Page: 1

                                                           Exhibit C
                                                           Exhibit C
                                Case:17-27277                           MICHAEL C SLAUGHTER, JR.
                                                                                   Claims Bar Date: 01/18/18


 Claim                Claimant Name/                   Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.               <Category>, Priority                Date Filed                     Allowed          to Date        Balance

FEE      Richard M. Fogel                             Administrative                        $1,150.00          $0.00     $1,150.00
         321 N. Clark St. #800
                                                      10/03/18                              $1,150.00
         Chicago, IL 60654
         <2100-000 Trustee Compensation>
         , 200

TE       Richard M. Fogel                             Administrative                           $3.29           $0.00         $3.29
         321 N. Clark St. #800
                                                      11/05/18                                 $3.29
         Chicago, IL 60654
         <2200-000 Trustee Expenses>
         , 200

1P       INTERNAL REVENUE SERVICE                   Priority                                $6,330.32          $0.00     $6,330.32
         PO BOX 21126
                                                    11/03/17                                $6,330.32
         PHILADELPHIA, PA 19114
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

1U       INTERNAL REVENUE SERVICE                     Unsecured                             $1,051.48          $0.00     $1,051.48
         PO BOX 21126
                                                      11/03/17                              $1,051.48
         PHILADELPHIA, PA 19114
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

2        Real Time Resolutions, Inc.                  Unsecured                          $202,447.57           $0.00   $202,447.57
         1349 Empire Central Drive, Suite #150
                                                      11/06/17                           $202,447.57
         Dallas, TX 75247-4029
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3        AmeriCredit Financial Services, Inc.,dba GM Unsecured                            $11,827.66           $0.00    $11,827.66
         Financial
                                                     11/16/17                             $11,827.66
         P O Box 183853
         Arlington, TX 76096
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 17-27277          Doc 30       Filed 12/20/18 Entered 12/20/18 12:16:01              Desc Main
                                                Document     Page 8 of 11


                                                                                                                         Page: 2

                                                         Exhibit C
                                                         Exhibit C
                                 Case:17-27277                       MICHAEL C SLAUGHTER, JR.
                                                                                Claims Bar Date: 01/18/18

 Claim                 Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.                <Category>, Priority              Date Filed                   Allowed          to Date        Balance

4        Verizon by American InfoSource LP as agent Unsecured                             $230.28           $0.00       $230.28
         4515 N Santa Fe Ave
                                                    12/15/17                              $230.28
         Oklahoma City, OK 73118
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

5        Quantum3 Group LLC as agent for Wollemi     Unsecured                         $20,792.27           $0.00    $20,792.27
         Acquisitions LLC
                                                     01/04/18                          $20,792.27
         PO Box 788,
         Kirkland, WA 98083-0788
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

6        PYOD, LLC its successors and assigns as     Unsecured                            $339.22           $0.00       $339.22
         assignee of FNBM, LLC Resurgent Capital
                                                     01/05/18                             $339.22
         Services
         PO Box 19008
         Greenville, SC 29602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

7        Army & Air Force Exchange Services          Unsecured                           $1,045.92          $0.00     $1,045.92
         Attention: GC-G
                                                     03/12/18                            $1,045.92
         3911 S. Walton Walker Blvd.
         Dallas, TX 75236
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620


                                                                                       Case Total:          $0.00   $245,218.01




UST Form 101-7-TFR (5/1/2011)
       Case 17-27277        Doc 30       Filed 12/20/18 Entered 12/20/18 12:16:01                      Desc Main
                                          Document     Page 9 of 11


                                     TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                Exhibit D


    Case No.: 17-27277
    Case Name: MICHAEL C SLAUGHTER, JR.
    Trustee Name: Richard M. Fogel

                                                    Balance on hand:        $                                4,498.95

           Claims of secured creditors will be paid as follows:

  Claim     Claimant                                        Claim          Allowed           Interim           Proposed
  No.                                                    Asserted          Amount          Payments             Payment
                                                                           of Claim          to Date


                                                       None


                                                 Total to be paid to secured creditors:          $                   0.00
                                                 Remaining balance:                              $               4,498.95

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                          Total            Interim           Proposed
                                                                        Requested          Payments             Payment
                                                                                             to Date

  Trustee, Fees - Richard M. Fogel                                         1,150.00                  0.00        1,150.00
  Trustee, Expenses - Richard M. Fogel                                           3.29                0.00              3.29
                       Total to be paid for chapter 7 administrative expenses:                   $               1,153.29
                       Remaining balance:                                                        $               3,345.66

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                    Total             Interim             Proposed
                                                                      Requested         Payments            Payment

                                                       None


                     Total to be paid for prior chapter administrative expenses:                 $                   0.00
                     Remaining balance:                                                          $               3,345.66

            In addition to the expenses of administration listed above as may be allowed by the Court,
    priority claims totaling $6,330.32 must be paid in advance of any dividend to general (unsecured)
    creditors.
            Allowed priority claims are:
  Claim     Claimant                               Allowed Amount         Interim Payments                     Proposed
  No.                                                     of Claim                  to Date                     Payment

  1P        INTERNAL REVENUE SERVICE                       6,330.32                       0.00                   3,345.66


UST Form 101-7-TFR(5/1/2011)
      Case 17-27277          Doc 30         Filed 12/20/18 Entered 12/20/18 12:16:01                 Desc Main
                                             Document     Page 10 of 11


                                                      Total to be paid for priority claims:      $           3,345.66
                                                      Remaining balance:                         $               0.00

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $236,688.48 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1U          INTERNAL REVENUE SERVICE                        1,051.48                    0.00                     0.00
  2           Real Time Resolutions, Inc.                  202,447.57                     0.00                     0.00
  3           AmeriCredit Financial Services,                11,827.66                    0.00                     0.00
              Inc.,dba GM Financial
  4           Verizon by American InfoSource                    230.28                    0.00                     0.00
              LP as agent
  5           Quantum3 Group LLC as agent                    20,792.27                    0.00                     0.00
              for Wollemi Acquisitions LLC
  6           PYOD, LLC its successors and                      339.22                    0.00                     0.00
              assigns as assignee of FNBM,
              LLC Resurgent Capital Services
                          Total to be paid for timely general unsecured claims:                  $                 0.00
                          Remaining balance:                                                     $                 0.00

              Tardily filed claims of general (unsecured) creditors totaling $1,045.92 have been allowed and
      will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
      claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
      interest (if applicable).
              Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                                 Allowed Amount        Interim Payments               Proposed
  No.                                                         of Claim                 to Date               Payment

  7           Army & Air Force Exchange                       1,045.92                    0.00                     0.00
              Services Attention: GC-G

                          Total to be paid for tardily filed general unsecured claims:           $                 0.00
                          Remaining balance:                                                     $                 0.00




UST Form 101-7-TFR(5/1/2011)
    Case 17-27277         Doc 30      Filed 12/20/18 Entered 12/20/18 12:16:01                Desc Main
                                       Document     Page 11 of 11


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
